Case: 20-30333      Document: 00516127353         Page: 1    Date Filed: 12/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 13, 2021
                                  No. 20-30333
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dominic Lee,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CR-204-2


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Dominic Lee has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Lee
   has not filed a response. We have reviewed counsel’s brief and the relevant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30333    Document: 00516127353         Page: 2   Date Filed: 12/13/2021




                                 No. 20-30333


   portions of the record reflected therein.     We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2